t c memo united_states tax_court brad and teri montagne petitioners v commissioner of internal revenue respondent docket no filed date brad montagne pro_se james brian urie for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in addition to and accuracy-related_penalties on petitioners’ federal income taxes year deficiency sec_6651 sec_6662 addition_to_tax penalty dollar_figure dollar_figure dollar_figure -- big_number big_number after concessions the issues for decision are whether petitioners’ horse training and breeding activity was an activity_not_engaged_in_for_profit whether petitioners are liable for self-employment_tax whether petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 and whether petitioners are liable for an addition_to_tax for failure_to_file a timely return findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in sturgeon lake minnesota at the time they filed their petition chiropractic practice brad montagne petitioner has been a chiropractor for years he operated his chiropractic practice as a sole_proprietorship in and petitioner typically works as a chiropractor days a week for hours petitioners conceded every issue raised in the statutory_notice_of_deficiency except the addition_to_tax and penalty and whether petitioners are subject_to self-employment_tax accordingly petitioners conceded that they had additional interest_income of dollar_figure and dollar_figure in and respectively petitioners also conceded that they had additional net schedule c income of dollar_figure and dollar_figure in and respectively unless otherwise stated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure horse training and breeding activity petitioners purchased a 115-acre farm in starting in petitioner decided to breed train and sell horses before this petitioner was not involved in horse training or breeding petitioner’s previous experience with horses consisted of riding them as a child petitioner derived personal pleasure and enjoyment from riding horses in and petitioners owned horses petitioner and his children rode the horses petitioners’ children fed groomed and cared for the horses and performed groundwork on the farm the children also rode the horses in 4-h club competitions in petitioner sold three horses in and two horses in petitioner purchased two of the horses sold in for dollar_figure and the third was foaled on the farm petitioner received dollar_figure for the three horses sold in petitioner purchased the two horses sold in for dollar_figure petitioner received dollar_figure for the two horses sold in petitioner maintained inadequate records of the horse activity petitioner did not prepare nor did he have a qualified professional prepare financial projections or a business plan for the horse training and breeding activity petitioner did not keep business invoices for the sales of horses petitioner did not maintain a separate bank account for the horse activity petitioners’ returns and respondent’s determinations respondent determined from petitioners’ original tax returns deficiencies of dollar_figure and dollar_figure for and respectively petitioners claimed losses from the horse activity of dollar_figure and dollar_figure on amended returns for and respectively respondent did not process the amended returns for and i petitioners’ horse activity opinion sec_183 provides generally that if an activity is not engaged in for profit no deduction attributable to such activity shall be allowed except as provided in sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 for a deduction to be allowed under sec_162 or sec_212 or a taxpayer must establish that he or she engaged in the activity with an actual and honest objective of making an economic profit independent of tax savings 908_f2d_369 8th cir revg tcmemo_1988_468 91_tc_686 affd 893_f2d_656 4th cir 78_tc_642 affd without opinion 702_f2d_1205 d c cir the expectation of profit need not have been reasonable however the taxpayer must have entered into the activity or continued it with the objective of making a profit 91_tc_371 sec_1_183-2 income_tax regs whether the requisite profit objective exists is determined by examining all of the surrounding facts and circumstances 94_tc_41 sec_1_183-2 income_tax regs greater weight is given to objective facts than to a taxpayer’s mere statement of intent 84_tc_1244 affd 792_f2d_1256 4th cir sec_1_183-2 income_tax regs although sec_7491 places the burden_of_proof on the commissioner with regard to certain factual issues involving examinations commenced after date petitioners do not assert that sec_7491 shifts the burden to respondent nor have petitioners complied with the substantiation and record- keeping requirements of sec_7491 therefore the burden_of_proof remains on petitioners sec_1_183-2 income_tax regs provides a list of factors to be considered in determining whether a taxpayer had a profit objective the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any from the activity the financial status of the taxpayer and elements of personal pleasure or recreation this list is nonexclusive and the number of factors for or against the taxpayer is not necessarily determinative but rather all facts and circumstances must be taken into account and more weight may be given to some factors than to others see id cf 70_tc_715 affd 615_f2d_578 2d cir petitioners contend that the losses from the horse training and breeding activity are properly deductible because the activity was motivated by an actual and honest objective of making a profit conversely respondent asserts that the activity was not engaged in for profit for the reasons discussed below we agree with respondent a manner in which the activity is conducted the fact that a taxpayer carries on the activity in a businesslike manner and maintains complete and accurate books_and_records may indicate a profit objective sec_1_183-2 income_tax regs petitioner commingled the financial affairs of the horse training and breeding activity with his personal finances he paid all the expenses of the horse activity from his personal account and the horse activity maintained no financial accounts of its own this commingling of funds is an indication that the activity is a hobby rather than a business for profit see ballich v commissioner tcmemo_1978_497 petitioner also did not generate or maintain business documents or records we conclude that petitioners did not conduct the horse training and breeding activity in a businesslike manner and this fact indicates that the activity was not engaged in for profit b expertise of petitioner a taxpayer’s expertise research and study of an activity as well as his consultation with experts may be indicative of a profit objective sec_1_183-2 income_tax regs petitioner testified that he consulted with experts read books and attended seminars and conferences about the subjects of horse training and breeding although petitioner testified that he became knowledgeable about techniques of training and breeding horses he was not knowledgeable about the economics of the activity significantly petitioner did not seek professional advice on the economic aspects of horse training and breeding these facts do not persuade us that petitioners had a profit_motive c elements of personal pleasure the absence of personal pleasure or recreation relating to the activity in question may indicate the presence of a profit objective sec_1_183-2 income_tax regs petitioner conceded that he enjoyed riding horses and watching his children compete by riding his horses in 4-h club competitions we find that this factor weighs against petitioners d time and effort petitioner expended where an activity has substantial personal or recreational aspects the time and effort spent may be due to a taxpayer’s enjoyment of the activity rather than an intent to derive a profit 23_tc_90 affd per curiam 227_f2d_779 6th cir although enjoying an activity does not preclude a profit objective the facts of this case suggest that petitioner spent time on the activity because of his children’s and his own fondness for horses rather than an expectation of profit cf harrison v commissioner tcmemo_1996_509 e the activity’s history of income or losses a record of substantial losses over several years may be indicative of the absence of a profit_motive 72_tc_411 affd without published opinion 647_f2d_170 9th cir this court has recognized that the startup phase of a horse breeding activity i sec_5 to years 72_tc_659 the and losses were incurred within the recognized period of the startup of a horse breeding activity this factor therefore does not weigh against petitioners’ having a profit_motive f the amount of occasional profits the amount of occasional profits if substantial in relation to losses_incurred or the taxpayer’s investment may indicate a profit objective see sec_1_183-2 income_tax regs petitioner testified that he earned a small profit from the horse activity in however he produced no evidence to support this assertion petitioners incurred losses in and far in excess of the small profit that petitioner claimed to have realized in therefore the relatively small amount of profit petitioners purportedly realized does not indicate a profit_motive g petitioners’ financial status substantial income from sources other than the activity in question particularly if the activity’s losses generated substantial tax benefits may indicate that the activity is not engaged in for profit sec_1_183-2 income_tax regs petitioner operated his chiropractic practice as a sole_proprietorship and had net profits of dollar_figure and dollar_figure in and respectively therefore petitioners could afford to operate the horse training and breeding activity as a hobby and we conclude that they sought to reduce or eliminate their tax_liability by using the losses from the horse activity to offset income from other sources h conclusion after reviewing the entire record we conclude that petitioners did not engage in the horse breeding activity with an actual and honest objective of making a profit within the meaning of sec_183 ii self-employment_tax sec_1401 imposes a tax upon the self-employment_income of every individual self-employment_income consists of gross_income an individual derives from carrying on any trade_or_business sec_1402 and b 102_tc_394 petitioner operated his chiropractic practice as a sole_proprietorship and had net profits of dollar_figure and dollar_figure in and respectively petitioners deny that they are liable for self-employment_tax on brief regarding this issue petitioners advanced arguments characteristic of tax_protester rhetoric that has been universally rejected by this and other courts see 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir we shall not painstakingly address petitioners’ assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir iii penalty and addition_to_tax respondent has the burden of production under sec_7491 for the addition_to_tax and the penalty and must come forward with sufficient evidence showing that they are appropriate see 116_tc_438 once respondent has done so the burden_of_proof is upon petitioners to establish reasonable_cause and good_faith id pincite a sec_6662 accuracy-related_penalty pursuant to sec_6662 a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax attributable to a substantial_understatement of tax or due to negligence or disregard of rules or regulations sec_6662 the term understatement means the excess of the amount of tax required to be shown on a return over the amount of tax imposed which is shown on the return reduced by any rebate within the meaning of sec_6211 sec_6662 an understatement is a substantial_understatement when the understatement exceeds the greater of dollar_figure or percent of the amount of tax required to be shown on a return sec_6662 whether applied because of a substantial_understatement of tax or negligence or disregard of rules or regulations the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs respondent determined tax deficiencies of dollar_figure and dollar_figure for and respectively petitioners conceded at trial that respondent’s adjustments to petitioners’ tax_liability in the notice_of_deficiency were correct with the exception of self-employment_tax we have found for respondent on the issues of petitioners’ self-employment_tax liability and the deductibility of losses from their horse activity respondent has met his burden of production petitioners did not present any evidence indicating reasonable_cause or substantial_authority see sec_6662 sec_6664 accordingly we sustain respondent’s penalty determination b addition_to_tax respondent determined that petitioners are liable for an addition_to_tax pursuant to sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless such failure is due to reasonable_cause and not due to willful neglect petitioners signed the return on date we conclude that respondent satisfied his burden of production regarding this issue thus petitioners must come forward with evidence sufficient to persuade the court that respondent’s determination is incorrect or that an exception applies see rule a 290_us_111 see higbee v commissioner supra pincite petitioners presented no evidence that they timely filed a return for or that their failure_to_file was due to reasonable_cause and not due to willful neglect we hold that petitioners are liable for the addition_to_tax pursuant to sec_6651 in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
